Citation Nr: 0627307	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  02-04 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury of the left ankle.  

2.  Entitlement to service connection for residuals of an 
injury of the right elbow.  

3.  Entitlement to a compensable disability rating for 
duodenal ulcer/irritable bowel syndrome.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
December 1974 and from September 1977 to November 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In addition to other matters, that 
decision denied service connection for arthritis of the 
ankles and elbows, and continued a noncompensable rating for 
a duodenal ulcer, also claimed as irritable bowel sydrome.  

In February 2001, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

In July 2001, the Board remanded the case so the RO could 
issue a statement of the case (SOC), in accordance with 
Manlincon v. West, 12 Vet. App. 238 (1999).  The required SOC 
was issued in February 2002.  

In his March 2002 substantive appeal, the veteran clarified 
that he was appealing for service connection for his right 
elbow.  

In March 2003, the Board remanded the case for compliance 
with The Veterans Claims Assistance Act of 2000 (herein 
"VCAA").  

In August 2003, the Board again remanded the case for medical 
records and examination of the veteran.  It appears that all 
the requested development has been accomplished to the extent 
possible and the Board now proceeds with its review of the 
appeal.  

In a letter dated in July 2005, the veteran withdrew the 
appeal for service connection for a right ankle disorder.  
See 38 C.F.R. § 20.204 (2005).  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of the claims addressed in this 
decision and has notified him of the information and evidence 
necessary to substantiate his claims.  

2.  There is no competent medical or X-ray evidence of a 
current diagnosis of a left ankle disability, to include 
residuals of an injury of the left ankle.  

3.  The veteran's current right elbow disability is linked to 
in-service trauma.  

4.  The veteran's duodenal ulcer has been essentially 
quiescent in recent years; his irritable bowel syndrome is 
the predominant disability and more nearly approximates 
overall moderate versus mild impairment, with intermittent to 
frequent episodes of alternating diarrhea and constipation or 
episodes of bowel disturbance and abdominal distress; it is 
not manifested by more or less constant abdominal distress.  


CONCLUSIONS OF LAW

1.  Service connection for claimed residuals of an injury of 
the left ankle is not warranted.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).  

2.  Service connection for post-traumatic ulnar nerve block 
and enthesophyte formation of the right elbow is warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

3.  The criteria for a 10 percent rating for service-
connected irritable bowel syndrome/duodenal ulcer, but no 
more than 10 percent, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and 
Diagnostic Codes 7305, 7319 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Implementing regulations were published.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
latter "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letters of January 2004 and August 
2004 discloses that it they complied with all the 
requirements as described by the Court.  Particularly, the 
wording of the VCAA notice adequately informed the claimant 
that he should provide "any" evidence in his possession 
pertaining to the claims; that he should give VA everything 
he had pertaining to the claims.  

In Pelegrini, at 120, the Court held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), such as 
the one currently before the Board, a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, the RO decision that is the subject of 
this appeal was issued in January 1998, before the enactment 
of VCAA.  The RO obviously could not inform the veteran of 
law that did not exist.  Moreover, in Pelegrini, the Court 
also made it clear that where, as in this case, notice was 
not mandated at the time of the initial RO decision, the RO 
did not err in not providing such notice complying with 
section 5103(a); § 3.159(b)(1) because an initial RO decision 
had already occurred.  See also VAOPGCPREC 7-2004.  

Moreover, the file reflects a continuous flow of information 
to the veteran.  The VCAA letter and other correspondence 
notified the veteran and his representative of the status of 
the evidence as it was developed and of the need for 
substantiating evidence from him.  While these were post 
decisional documents, they gave the veteran several 
opportunities to respond before the RO last re-adjudicated 
his claims.  Any deficits in the original notice were cured 
long before the case came to the Board and are no more than 
non-prejudicial error.  The veteran was afforded "a 
meaningful opportunity to participate effectively in the 
processing of his claims by VA" and thus VA "essentially 
cured the error in the timing of notice."  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 128, 129 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due process concerns 
with respect to VCAA notice must be pled with specificity).  
Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield, at 123.

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private and government records which 
the veteran adequately identified and authorized VA to 
obtain.  All relevant Federal records have been obtained.  
The service medical records are in the claims folder.  VA 
records have been obtained.  

The veteran has been examined by VA and medical opinions have 
been rendered.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  The Board notes that a recent VA examination 
specifically ruled out a current diagnosis of a left ankle 
disability and the gastrointestinal examination, when 
considered with the outpatient clinic records, is adequate 
for rating the veteran's irritable bowel syndrome.  As noted 
above and explained in more detail below, sufficient evidence 
is of record to grant the claim for service connection for a 
right elbow disability.  Accordingly, no further development 
is warranted for this claim.  The veteran's duodenal ulcer is 
addressed in the remand below.

There is no reasonable possibility that further assistance 
would aid in substantiating the claims for service connection 
for a left ankle disability and a rating in excess of 10 
percent for irritable bowel syndrome.  See Wensch v. 
Principi, 15 Vet. App. 362 (2001) [citing Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) for the holding that VCAA 
does not apply where there is extensive factual development, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that 
further assistance would aid in substantiating claim].  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2005).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, at 483.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim for service connection for a 
left ankle disability, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  As to the grant of an increased rating, it 
would be inappropriate to delay the award of benefits.  The 
agency of original jurisdiction (AOJ) will rectify any defect 
with respect to the effective date notice when effectuating 
the award.  






Service Connection for Residuals of Injuries of the Left 
Ankle and Right Elbow

Criteria for Service Connection 

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Analysis of 
this provision discloses that there are three essential 
elements which must be met to establish entitlement.  There 
must be current disability; there must be disease or injury 
during service, and there must be a nexus or connection 
relating the current disability to the disease or injury 
during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2005).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2005).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  

Background

The veteran had approximately 23 years of active service, and 
he was separated from active duty in November 1994.  On his 
examination for retirement from service, in July 1994, the 
veteran gave a history of a left ankle fracture in 1980 and a 
fracture of the right elbow in 1984.  The examiner noted 
broken bones, none recently, and indicated that the veteran's 
upper and lower extremities were normal.  

On VA general medical examination, in January 1995, it was 
noted that the veteran could walk on his toes and heels.  
There was a full range of movement in the upper and lower 
extremities.  

On VA examination of the veteran's spine, in May 1996, there 
was noted to be a normal range of motion in both ankles.   

A clinical note of August 1996 shows the veteran had numerous 
complaints including episodes of ankle edema, especially 
involving the left ankle, secondary to injury.  Neurologic 
findings were within normal limits and there were no ankle or 
elbow diagnoses.  

A clinical note, dated in November 1996, shows that both 
upper extremities had normal bulk and tone with a full range 
of motion and 5/5 motor responses.  The lower extremities 
also had normal bulk and tone and 5/5 motor responses.  

In a lengthy letter, dated in January 1997, the veteran's 
private physician, R. R. G., M.D., discussed the veteran's 
health history and current findings; there was no report of 
elbow or ankle injury residuals.  

The veteran had a VA neurologic examination in June 1997, for 
neck and low back pain.  He complained of pain going down his 
arm, from his neck to his hand.  There were no specific elbow 
or ankle complaints.  Motor strength was 5/5 and equal, 
bilaterally, in both upper and lower extremities.  There was 
very slight decreased grip strength on the right suggesting 
some mild flattening of the abductor pollicis brevis muscle 
on the right.  Reflexes were brisk throughout.  There was a 
positive Tinel sign in the ulnar distribution at the elbow on 
the right.  His gait showed no evidence of ataxia.  He could 
heel and toe walk and could tandem walk but felt unsteady.  
The diagnosis involved the spinal discs.  There was no 
diagnosis of ankle or elbow injury residuals.  Electromyogram 
(EMG) and nerve conduction velocity (NCV) studies were done 
to rule out a carpal tunnel syndrome.  The NCV's showed a 
mild right elbow ulnar nerve block and a severe left elbow 
ulnar nerve block.  EMG findings indicated cervical nerve 
root involvement.  

On VA examination of the veteran's spine, in April 1998, the 
ankle dorsiflexors and plantar flexion, eversion and 
inversion of the foot and extensor hallucis longus were all 
5/5, bilaterally.  

A November 1998 Social Security Administration decision shows 
that degenerative disc disease of the spine, knee disorders 
and hearing loss disabled the veteran.  There was no 
indication of elbow or ankle disabilities.  

In February 2001, the veteran presented sworn testimony at a 
Board hearing.  He told of injuring his ankle and elbow 
during service.  He said he had problems with arthritis, as 
with his hands, when typing.  He reported having a weak 
ankle, which went out on him.  He said that he could not 
easily pick up things because of elbow pain.  

In a letter dated in March 2001, private physician J. C. M., 
M.D., discussed the veteran's neck and back problems.  The 
veteran was having severe neck and shoulder pain with pain 
and paresthesia in both arms, the right greater than the 
left.  Motor examination did not disclose weakness in either 
upper or lower extremities.  There were no pathologic 
reflexes.  There were no elbow or ankle diagnoses.  

May and July 2002 VA clinical notes show the veteran 
complained of pain in the spine and joints, including the 
ankles.  There were no objective elbow or ankle findings or 
diagnoses.  

Pursuant to the remand of this Board, the veteran was 
examined for his elbow and ankle complaints in March 2005.  
The veteran told the examiner of injuries in service.  An 
aggravating factor was twisting the ankle on uneven ground.  
Repetitive use did not cause any problem.  There was no 
effect on his occupation or daily activities.  He only had 
symptoms if he twisted the ankle, which the examiner 
considered to be a recurrent trauma.  On examination, the 
veteran had a slight limp, complaining of knee pain and using 
a cane for the knee.  There was pronation when the veteran 
walked.  There was no other deformity.  He did have bilateral 
pes planus and did complain of heel pain.  There was no 
tenderness, grinding or laxity on examination of either 
ankle.  Ranges of motion were recorded.  There were no 
"DeLuca" observations (abnormalities of movement).  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45 (2005).  There was no pain on the range of ankle motion.  

As to the right elbow, the veteran reported that it was 
fractured in service and casted for 2 to 3 weeks.  He stated 
that it was not currently much of a problem.  He noted 
occasional pain 2 to 3 times a year.  He stated that if he 
was lifting a heavy object with his right hand, he would feel 
a "pop" and have pain for approximately 40 minutes.  Blunt 
trauma, such as bumping the elbow, also caused pain.  Lifting 
was an aggravating factor.  Repetitive use did not affect the 
elbow.  There was no effect on his daily activities or 
occupation.  There were no flare-ups, except those associated 
with lifting.  Objectively, there was no deformity.  There 
was no tenderness to palpation of the epicondyle.  Sensation 
was intact and there was a negative Tinel's sign.  There was 
no radiation of pain.  Strength was 5/5.  The range of motion 
measurements were within normal limits.  The only possible 
"DeLuca" observation was a complaint of some discomfort on 
full extension, which the doctor noted was not unusual.  
There was no loss of range of motion with repetition.  

The concluding assessment was a "History of residual injury 
to the right and left ankles, residual injury to the right 
elbow."  

March 2005 X-ray studies of the right and left ankles showed 
the ankle mortise to appear symmetric, bilaterally.  There 
were no fractures, ankle joint effusion, or significant 
degenerative changes.  In the right elbow, X-rays revealed an 
enthesophyte at the insertion of the triceps tendon and tiny 
about the lateral condyle.  Osseous structures appeared 
intact.  There was no acute fracture, significant 
degenerative changes, or intra-articular joint effusion.  

Analysis

As noted above, the veteran has been examined in recent years 
by both private and VA physicians.  There evaluations have 
not resulted in a diagnosis of a left ankle disability, to 
include claimed residuals of an ankle injury.  Following 
March 2005 VA clinical and X-ray examinations, a diagnosis of 
a history of residuals of injuries to the right and left 
ankles was recorded.  (Emphasis added.)  That is, there was 
only the history provided by the veteran with no current 
pertinent abnormal objective findings or a current diagnosis.  
Simply put, the most recent VA examination ruled out a 
current diagnosis of a left ankle disability.

It must be emphasized that a disease or injury during service 
is not enough to support service connection.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  There must be a 
current disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  Moreover, the current diagnosis must come from a 
medical professional who has the training and experience to 
provide competent medical evidence of a current diagnosis.  
See 38 C.F.R. § 3.159(a) (2005); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

Despite VA's attempts to get medical records and have the 
veteran examined, the Board is left without a current 
diagnosis of a current left ankle disability from a competent 
medical source.  The reports of the many medical 
professionals who examined the veteran, and did not diagnosis 
a current disability, form an overwhelming preponderance of 
evidence which establishes that the veteran does not have a 
current left ankle disability.  As the preponderance of the 
evidence is against the claim for service connection for a 
left ankle disability, the benefit of the doubt doctrine is 
not applicable and this aspect of the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Turning next to the right elbow, there are references in the 
service medical records of a right elbow injury.  In 
addition, unlike the left ankle, there are objective findings 
reported in recent years consistent with a right elbow 
disability.  The Board specifically notes the post-service 
EMG evidence of ulnar nerve block and X-ray evidence of 
enthesophyte formation in the right elbow region.  Given the 
veteran's essentially contemporaneously recorded history of 
in-service right elbow trauma, the evidence is at least in 
equipoise as to whether a current right elbow disability is 
linked to an injury during service.  With application of the 
doctrine of reasonable doubt, the Board finds that service 
connection for post-traumatic ulnar nerve block and 
enthesophyte formation of the right elbow is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.  

A Compensable Initial Disability Rating for Irritable Bowel 
Syndrome/Duodenal Ulcer

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2004).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2005).  

A mild irritable colon syndrome (spastic colitis, mucous 
colitis, etc.), with disturbances of bowel function with 
occasional episodes of abdominal distress will be rated as 
noncompensable.  A moderate irritable colon syndrome, with 
frequent episodes of bowel disturbance with abdominal 
distress will be rated as 10 percent disabling.  A severe 
irritable colon syndrome, with diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress will be rated as 30 percent disabling.  
38 C.F.R. § 4.114, Code 7319 (2005).  

The rating criteria provide that, ulcer disease, severe, 
manifested by pain which is only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health 
warrants a 60 percent rating.  38 C.F.R. § 4.114, Diagnostic 
Code 7305.  A moderately severe ulcer manifested by symptoms 
less than "severe" but with impairment of health manifested 
by anemia and weight loss; or recurrent incapacitating 
episodes averaging ten days or more in duration at least four 
or more times a year warrants a 40 percent rating.  Id.  
Moderate ulcer disease with recurring episodes of severe 
symptoms two or three times a year averaging ten days in 
duration or with continuous moderate manifestations warrants 
a 20 percent rating.  Id.  Mild ulcer disease with recurring 
symptoms once or twice yearly warrants a 10 percent rating.  
Id.

Background

Service connection for a duodenal ulcer, also claimed as 
irritable bowel sydrome, was granted, effective in December 
1994, by an August 1995 rating decision, which rated the 
disability as noncompensable.  The veteran did not appeal 
that initial rating.  The current claim was received in July 
1997 and the appeal is from a January 1998 rating decision 
which continued the noncompensable evaluation.  

A clinical note, dated in August 1996, reflects an irritable 
bowel syndrome, without describing current symptoms.  

In December 1996, it was reported that the veteran had an 
irritable bowel syndrome, with alternating diarrhea and 
constipation, with pain.  A history of duodenal ulcer disease 
and gastroesophageal reflux disease (GERD) was also noted.  
In January 1997, it was noted that the veteran was taking 
Cipro for prostatitis and that he had diarrhea.  It was noted 
that the diarrhea resolved with Zantac in the past.  The 
assessment was irritable bowel syndrome, active while on 
Cipro, and GERD.  In March 1997, the veteran had chronic back 
pain and the GERD was controlled.  

Dr. R. R. G.'s January 1997 summary of the veteran's health 
problems focused primarily on the veteran's orthopedic 
difficulties.  In going over the veteran's history, the 
doctor noted an irritable bowel syndrome during service.  
Also, in September 1995, the veteran had had a series of 
upper gastrointestinal X-rays, which the doctor reviewed.  
The doctor did not report any current gastrointestinal 
symptomatology.  

On VA general medical examination in June 1997, the veteran 
reported that he had no gastrointestinal problems and took 
Zantac twice a day with good relief.  He control his 
irritable bowel syndrome by watching his diet.  He stated 
that he no longer had stress, so he did not know if he would 
have any more trouble with his irritable bowel.  Abdominal 
examination was normal with no tenderness elicited.  The 
diagnosis was duodenal ulcer and irritable bowel syndrome by 
history, not present on this examination.  

In his July 1997 claim, the veteran wrote that his medical 
conditions were causing a great deal of pain and he had 
trouble getting by.  

The November 1998 Social Security Administration decision did 
not indicate any disability from the veteran's duodenal ulcer 
disease or his irritable bowel syndrome.  

In October 2000, an ultrasound study of the abdomen was 
conducted for the veteran's complaints of abdominal pain.  
The findings were normal.  

The veteran did not describe gastrointestinal symptoms during 
his February 2001 Board hearing.  

In March 2001, J. C. M., M.D., primarily addressed the 
veteran's neck and back problems and noted that he had some 
ulcer disease, which had not been active.   

A May 2002 VA clinic note shows a complaint of pain due to 
neck, back, knees, ankles, head and stomach.  The notes show 
that a chronic pain management program was recommended.  A 
note, date in March 2003, shows the veteran denied 
gastrointestinal symptoms, except GERD.  

On VA examination in March 2005, the veteran reported that he 
currently had a bowel movement twice a day and they varied 
between being soft and hard.  He complained of chronic 
constipation but found that prunes and Zantac helped his 
reflux, as well as his bowels.  Approximately 3 to 4 times a 
year, he would have a bout of diarrhea, which he treated with 
Imodium.  Objectively, the veteran was in no acute distress.  
He had diffuse abdominal tenderness.  Bowel sounds were 
normal.  There were no masses.  The assessment was irritable 
bowel syndrome and peptic ulcer disease, historical.  

Analysis 

The veteran's service-connected irritable bowel syndrome more 
nearly approximates overall moderate versus mild impairment, 
with intermittent to frequent episodes of alternating 
diarrhea and constipation or episodes of bowel disturbance 
and abdominal distress.  Accordingly, the criteria for a 10 
percent rating for service-connected irritable bowel syndrome 
have been met.  38 C.F.R. Part 4, including § 4.7 and Code 
7319 (2005).  

The next higher rating, 30 percent, requires a severe 
irritable colon syndrome, with diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  38 C.F.R. § 4.114, Code 7319 (2005).  
The medical evidence shows that the service-connected 
gastrointestinal disability does not approximate the level of 
symptomatology required for a rating in excess of 10 percent.  
The episodes of diarrhea and constipation are somewhere 
between intermittent and frequent; they are far from being 
constant.  The medical evidence does not show more or less 
constant abdominal distress.  Therefore, a rating in excess 
of 10 percent is not warranted.  Id.

As to the veteran's history of a duodenal ulcer, the medical 
evidence dated in recent years refers to such only in 
historical terms.  It is apparent that the ulcer has been 
quiescent for some time.  In any event, it is clear that the 
veteran's irritable bowel syndrome is currently the 
predominant disability.  The applicable regulations state 
that ratings under Diagnostic Codes 7301 to 7329 inclusive, 
7331, 7342, and 7345 to 7348 inclusive, are not to be 
combined with each other.  A single evaluation should be 
assigned under the Diagnostic Code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.  
Here, the veteran's predominant irritable bowel syndrome more 
nearly approximates overall moderate versus mild impairment, 
with intermittent to frequent episodes of alternating 
diarrhea and constipation or episodes of bowel disturbance 
and abdominal distress; it is not manifested by more or less 
constant abdominal distress.  Accordingly, an increased 
rating of 10 percent, but no more than 10 percent, is 
warranted. 

Other Criteria and Extraschedular Rating  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2005) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2005).  The Board, as 
did the RO (see statement of the case dated in February 
2002), finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2005).  In 
this regard, the Board finds that there has been no showing 
by the veteran that his service-connected irritable bowel 
syndrome/duodenal ulcer has resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  







ORDER

Service connection for residuals of an injury of the left 
ankle is denied.  

Service connection for post-traumatic ulnar nerve block and 
enthesophyte formation of the right elbow is granted.  

A 10 percent rating for irritable bowel syndrome/duodenal 
ulcer is granted, subject to the law and regulations 
governing the payment of monetary awards.  


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


